Name: 98/621/EC: Commission Decision of 27 October 1998 amending for the third time Decision 95/109/EC, concerning additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for Member States or regions of Member States free from the disease, in relation to Italy (notified under document number C(1998) 3237) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  regions of EU Member States;  health;  agricultural activity;  means of agricultural production
 Date Published: 1998-11-05

 Avis juridique important|31998D062198/621/EC: Commission Decision of 27 October 1998 amending for the third time Decision 95/109/EC, concerning additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for Member States or regions of Member States free from the disease, in relation to Italy (notified under document number C(1998) 3237) (Text with EEA relevance) Official Journal L 296 , 05/11/1998 P. 0015 - 0015COMMISSION DECISION of 27 October 1998 amending for the third time Decision 95/109/EC, concerning additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for Member States or regions of Member States free from the disease, in relation to Italy (notified under document number C(1998) 3237) (Text with EEA relevance) (98/621/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 98/46/EC (2), and in particular Article 9(3) thereof,Whereas an eradication programme was commenced in Bolzano (Italy) for infectious bovine rhinotracheitis in 1991; whereas this programme has been approved by Commission Decision 98/580/EC (3) for a three-year period;Whereas the eradication programme is still in progress; whereas the programme should allow infectious bovine rhinotracheitis to be eradicated from Bolzano (Italy) in the future;Whereas Commission Decision 95/109/EC (4), as last amended by Decision 98/548/EC (5), establishes certain additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for certain parts of the territory of the Community; whereas the guarantees envisaged in this Decision may also be granted to Bolzano;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The following line is added to the Annex to Decision 95/109/EC:>TABLE>.Article 2 This Decision is addressed to the Member States.Done at Brussels, 27 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 121, 29. 7. 1964, p. 1977/64.(2) OJ L 198, 15. 7. 1998, p. 22.(3) OJ L 279, 16. 10. 1998, p. 49.(4) OJ L 79, 7. 4. 1995, p. 32.(5) OJ L 263, 26. 9. 1998, p. 35.